Citation Nr: 0203607	
Decision Date: 04/19/02    Archive Date: 04/26/02

DOCKET NO.  99-03 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
September 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the RO that 
denied the veteran's claim for service connection for pes 
planus.  


FINDING OF FACT

The veteran's preexisting pes planus did not undergo chronic 
increase in severity due to military service.


CONCLUSION OF LAW

Pes planus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 
38 C.F.R. § 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legislation enacted during the course of this appeal has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the claimant and the representative, 
and has enhanced its duty to assist a claimant in developing 
the facts pertinent to the claim.  38 U.S.C.A. § 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  Since these 
legislative changes serve to eliminate the "gatekeeping" 
function in the VA claims process imposed by the standard for 
a well-grounded claim, see, e.g., Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000), the Board is of the opinion that 
the new legislative changes are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The veteran has not indicated he is 
in receipt of any private medical treatment.  The RO has 
obtained the veteran's VA medical treatment records.  The 
Board notes that the veteran testified at a hearing before 
the undersigned and was afforded the opportunity to submit 
additional evidence, which was received in April 2002.

The record discloses that the April 1998 rating decision 
provided the veteran with the reasons and bases for the 
denial of service connection for pes planus.  The March 1999 
statement of the case and the November 2000 supplemental 
statement of the case provided the veteran with the 
applicable criteria for a grant of service connection.  These 
notification letters were sent to the veteran's latest 
address of record, and correspondence copies were mailed to 
the veteran's accredited representative, the Disabled 
American Veterans.  These notifications were not returned by 
the United States Postal Service as undeliverable, 
see Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)), and thus the 
Board concludes that the veteran, and his representative, 
have received these determinations.

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

Factual background

On the enlistment examination in July 1989, the veteran's 
feet were evaluated as abnormal.  Mild pes planus, 
asymptomatic, was noted.  The service medical records 
disclose no complaints or findings pertaining to pes planus.  
In March 1990, he was seen with a complaint of a "charley 
horse" type pain of the quadriceps after running 
approximately one-half mile.  A clinical evaluation of the 
feet on the separation examination in July 1993 was abnormal.  
It was indicated that the veteran had pes planus, 
asymptomatic.

VA outpatient treatment records dated from 1997 to 1999 have 
been associated with the claims folder.  The veteran was seen 
in September 1998 and reported that he continued to have 
soreness in his feet that he said was related to all the 
walking he does on his job.  He indicated he worked 12 hours 
per day selling cars, and was always on his feet.  In April 
1999, he complained that his feet were aching.  The pertinent 
diagnostic impression was pes planus.  The veteran stated in 
June 1999 that the plantar surfaces of his feet felt bruised.  
He maintained that his feet had hurt since 1990 and were 
gradually getting worse.  He claimed that he had tried 
insoles without relief.  An examination revealed tender 
plantar fascia of both feet and tender heels, bilaterally.  
The pertinent assessment was plantar fasciitis, bilateral.  
Longitudinal arch supports were advised.

In testimony at a personal hearing in January 1992, before 
the undersigned, the veteran contended that his bilateral 
flat foot disability had been aggravated by his military 
service.  He testified he had been required to be on his feet 
nine to ten hours a day in service.  

In a statement dated in February 2002, the veteran's father 
recalled that the veteran had complained regarding his feet, 
and of left leg cramping, during his period of military 
service, and that the condition seemed to be getting worse.

Analysis 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where a pre-
existing disability underwent an increase in severity during 
service.  This includes medical facts and principles which 
are to be considered to determine whether the increase is due 
to the natural progress of the condition.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306.

The veteran argues that his pes planus increased in severity 
during service.  He claims that he was unaware that he had 
this condition prior to service, and that it was only 
discovered when he entered service.  He asserts, however, 
that the fact that he was on his feet all day in service 
aggravated the preexisting pes planus.

While the veteran insists that he was issued insoles for his 
feet during service, other than the references on the 
enlistment and separation examinations, the service medical 
records are entirely negative for complaints or findings 
pertaining to pes planus.  It is significant to observe that 
pes planus was deemed to be asymptomatic on the separation 
examination in July 1993.  In addition, the Board observes 
that there is no indication of any treatment for pes planus 
for more than five years following the veteran's discharge 
from service.  

The Unites States Court of Appeals for Veterans Claims has 
held that temporary or intermittent flare-ups during service 
of a preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  In this case, there is no 
evidence whatsoever of any flare-ups of pes planus during 
service.  The Board finds the absence of evidence during 
service or for several years thereafter of complaints 
regarding pes planus to be of greater probative value than 
the veteran's statements concerning the nature of his 
condition.  Accordingly, the Board concludes that the weight 
of the evidence is against the claim for service connection 
for pes planus.



ORDER

Service connection for pes planus is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

